1
2
3                                                                JS-6
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   RAPHAIEL A. MOORE,                       Case No. 2:18-cv-05039-ODW-KES
12                Petitioner,
13          v.                                           JUDGMENT

14   MARTIN BITER, Warden,
15                Respondent.
16
17
18         Pursuant to the Court’s Order Accepting Report and Recommendation of the
19   United States Magistrate Judge,
20         IT IS ADJUDGED that the Petition is denied with prejudice.
21
22   DATED: June 26, 2019
23
24                                       ____________________________________
                                         Otis D. Wright, II
25                                       UNITED STATES DISTRICT JUDGE
26
27
28
